Exhibit 10.19
Form of Omnibus Compensation Compliance Agreement and Waiver entered by
Southwest Bancorp, Inc. and
Rick Green, Kerby E. Crowell, Jerry Lanier, Kimberly G. Sinclair, and Charles H.
Westerheide.
Southwest Bancorp, Inc.
Omnibus Compensation Compliance Agreement and Waiver
December 5, 2008
          This agreement (this “Compliance Agreement”) by and among Southwest
Bancorp, Inc. (the "Company”), Stillwater National Bank and Trust Company
(“SNB”), a national bank and wholly owned subsidiary of the Company, and the
undersigned Senior Executive Officer in connection with Section 1.2(d)(iv) of
the Securities Purchase Agreement — Standard Terms (the “SPA”) incorporated into
the Letter Agreement, dated as of December 5, 2008, between the Company and the
United States Department of the Treasury (the “Investor”) (the “Letter
Agreement” and, together with the SPA, the "Agreement”).
          Capitalized terms used but not defined herein have the meaning
ascribed to them in the Agreement.
          Whereas, the Company desires to participate in the United States
Department of the Treasury Capital Purchase Program (the “CPP”) pursuant to the
Agreement;
          Whereas, the Federal Emergency Economic Stabilization Act (“EESA) and
related regulations impose certain conditions upon participants in the CPP
relating to compensation of their Senior Executive Officers.
          Whereas, the undersigned is a Senior Executive Officer of the Company,
and is employed by the Company and/or SNB.
          Whereas, the Company intends to employ funds acquired from the sale of
securities issued under the CPP for the benefit of the Company, its
subsidiaries, and its shareholders.
          Now, therefore, in consideration of the premises hereof, the benefits
the undersigned Senior Executive Officers will receive as a result of the
Company’s participation in the CPP, and the mutual covenants contained herein,
it is agreed as follows:

  1.   For so long as the United States Secretary of the Treasury holds any
equity or debt position in Southwest, within the meaning of Section 111(b) of
EESA and related regulations:

  a.   To the extent required by Section 111(b) of EESA, the Senior Executive
Officer shall return to the payor(s) any bonus or executive compensation paid by
Southwest, SNB, or any of their subsidiaries to the Senior Executive Officer
based upon on statements of earnings, gains, or other criteria that have been
later proven to be materially inaccurate.     b.   None of the Company, SNB, or
any of their subsidiaries, shall make any payment to the Senior Executive
Officer that is prohibited by Section 111(b)(2)(c) of EESA, and the Senior
Executive Officer hereby voluntarily waives: (A) any and all rights to receive
any such payment, and (B) any and all claims against the

1



--------------------------------------------------------------------------------



 



      Company and its subsidiaries and the officers, directors, employees, and
agents of the Company and its subsidiaries thereto with respect to such payment.

  2.   It is agreed that Section 18 of the Company’s 1999 Stock Option Plan, and
Section 19 of the Company’s 2008 Stock Based Award Plan, each prohibits the
issuance of common stock under such plans unless the issuance thereof complies
with relevant provisions of law, and that, accordingly, the Company shall not
issue common stock pursuant to either such plan in an amount and manner that
would cause violation of Section 111(b)(2)(c) of EESA.     3.   In the event
that payments pursuant to any agreements, plans, or arrangements would otherwise
result in a payment for which the Senior Executive Officer has waived rights
pursuant to 1.b. hereof, such payment shall be reduced to equal the maximum
amount which may be paid thereunder without exceeding the limits thereof; and,
in the event such reduction in payments is necessary, the Senior Executive
Officer may determine, in his or her sole discretion, which categories of
payments (including, without limitation, the value of benefits or of
acceleration of vesting or receipt of benefits or amounts) are to be reduced or
eliminated.     4.   Without limitation of the above, the provisions of Section
1(b) and (2) hereof shall be deemed to amend (i) the Southwest Bancorp, Inc.
Amended and Restated Severance Compensation Plan, and (ii) any supplemental
profit sharing plan or agreement in which the Senior Executive Officer is a
participant or a party.

(Remainder of page intentionally left blank.)

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Compliance Agreement
on the date first written above.

                      SOUTHWEST BANCORP, INC.        
 
               
 
  By:                          
 
  Name:            
 
  Title:            
 
                    STILLWATER NATIONAL BANK AND TRUST
COMPANY        
 
               
 
  By:                          
 
  Name:            
 
  Title:            
 
                    SENIOR EXECUTIVE OFFICER OF SOUTHWEST
BANCORP, INC.        
 
                             
 
  Name:            
 
  Title:            

3